AO 88A (Rev. 02/14) Subpoena to Testify at a Deposition in a Civil Action

UNITED STATES DISTRICT COURT

for the
Eastern District of Tennessee [~]

Koiby Duckett, David Schilling, and | David Holloway _ )
: Plaintiff )
v. ) Civil Action No. 1:19-cv-00295
Chief Brian Hickman, Ted Rogers, and the City of )
Collegedale, Tennessee )
ae Defendant )

SUBPOENA TO TESTIFY AT A DEPOSITION IN A CIVIL ACTION

To: James Hardeman

(Name of person to whom this subpoena is directed)

of Testimony: YOU ARE COMMANDED to appear at the time, date, and place set forth below to testify at a
deposition to be taken in this civil action. If you are an organization, you must designate one or more officers, directors,
or managing agents, or designate other persons who consent to testify on your behalf about the following matters, or
those set forth in an attachment:

| Place: Robinson, Smith & Wells PLLC | Date and Time:
633 Chestnut Street, Suite 700 .
Chattanooga, TN 37450 09/11/2020 1:00 pm

 

The deposition will be recorded by this method: _ Stenographic means before a court reporter

 

rf Production: You, or your representatives, must also bring with you to the deposition the following documents,
electronically stored information, or objects, and must permit inspection, copying, testing, or sampling of the
material: Any and all documents related to the above case caption, including any text messages, written or
email communications with Kolby Duckett, David Schilling, or David Holloway between January 1,
2018 to present, and any documents prepared for or on behalf of the City of Collegedale, City of
Collegedale Police Department or Chief Brian Hickman.

 

The following provisions of Fed. R. Civ. P. 45 are attached — Rule 45(c), relating to the place of compliance;
Rule 45(d), relating to your protection as a person subject to a subpoena; and Rule 45(e) and (g), relating to your duty to
respond to this subpoena and the potential consequences of not doing so.

Date: % (4 “W/W
CLERK OF COURT
Signature of Clerk or Deputy Clerk “(i A 0. hwo 's signature

The name, address, e-mail address, and telephone number of the attorney repfesenting (name of party) __ Kolby Duckett,

_David Schilling, and David Holloway , who issues or requests this subpoena, are:
Janie Parks Varnell, DAVIS & HOSS, P.C., 850 Fort Wood Street, | Chattanooga, TN 37403 (423) 266-0605

 

 

Notice to the person who issues or requests this subpoena
If this subpoena commands the production of documents, electronically stored information, or tangible things before
trial, a notice and a copy of the subpoena must be served on each party in this case before it is served on the person to
whom it is directed. Fed. R. Civ. P. 45(a)(4).

Case 1:19-cv-00295-CHS Document 61 Filed 08/25/20 Page lof2 PagelD #: 263
AO 88A (Rev, 02/14) Subpoena to Testify at a Deposition in a Civil Action (Page 2)

Civil Action No. 1:19-cv-00295

PROOF OF SERVICE
(This section should not be filed with the court unless required by Fed. R. Civ. P. 45.)

I received this subpoena for (name of individual and title, if any) Thame S thavcl4nnen ee
6. 4.2020,

on (date)

Al I served the subpoena by delivering a copy to the named individual as follows: pews nal

SEMNE mM Jes trdervan _

 

on (date) 8 -( 8 : 2020 5 or

© | returned the subpoena unexecuted because:

Unless the subpoena was issued on behalf of the United States, or one of its officers or agents, I have also
tendered to the witness the fees for one day’s attendance, and the mileage allowed by law, in the amount of

$

My fees are $ for travel and $ for services, for a total of $ 0.00

I declare under penalty of perjury that this information is true.

Date: B- (4- 2020

Cop 's signature
ka VY Bakev, POSS Server

Printed name and name and title

£20.60 437% Chatf7N 37405

Server’s address

 

Additional information regarding attempted service, etc.:

Case 1:19-cv-00295-CHS Document 61 Filed 08/25/20 Page 2of2 PagelD#: 264
